Name: Commission Regulation (EC) NoÃ 87/2009 of 28Ã January 2009 on the issue of licences for importing rice under the tariff quotas opened for the January 2009 subperiod by Regulation (EC) NoÃ 327/98
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 29.1.2009 EN Official Journal of the European Union L 25/6 COMMISSION REGULATION (EC) No 87/2009 of 28 January 2009 on the issue of licences for importing rice under the tariff quotas opened for the January 2009 subperiod by Regulation (EC) No 327/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 327/98 of 10 February 1998 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (3), and in particular the first paragraph of Article 5 thereof, Whereas: (1) Regulation (EC) No 327/98 opened and provided for the administration of certain import tariff quotas for rice and broken rice, broken down by country of origin and split into several subperiods in accordance with Annex IX to Regulation. (2) The January subperiod is the first subperiod for the quotas provided for under Article 1(1)(a), (b), (c) and (d) of Regulation (EC) No 327/98. (3) The notification sent in accordance with Article 8(a) of Regulation (EC) No 327/98 shows that, for the quotas with order numbers 09.4148  09.4154  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166, the applications lodged in the first 10 working days of January 2009 under Article 4(1) of that Regulation cover a quantity greater than that available. The extent to which import licences may be issued should therefore be determined and the allocation coefficient to be applied to the quantities applied for under the quotas concerned should be laid down. (4) It is also clear from the notification that, for the quotas with order numbers 09.4127  09.4128  09.4149  09.4150  09.4152  09.4153, the applications lodged in the first 10 working days of January 2009 under Article 4(1) of the Regulation cover a quantity less than that available. (5) The total quantities available for the following subperiod should therefore be set for the quotas with order numbers 09.4127  09.4128  09.4148  09.4149  09.4150  09.4152  09.4153  09.4154  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166, in accordance with the first paragraph of Article 5 of Regulation (EC) No 327/98, HAS ADOPTED THIS REGULATION: Article 1 1. For import licence applications for rice under the quotas with order numbers 09.4148  09.4154  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166 referred to in Regulation (EC) No 327/98 lodged in the first 10 working days of January 2009, licences shall be issued for the quantities requested, multiplied by the allocation coefficients set out in the Annex to this Regulation. 2. The total quantities available under the quotas with order numbers 09.4127  09.4128  09.4148  09.4149  09.4150  09.4152  09.4153  09.4154  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166 referred to in Regulation (EC) No 327/98 for the next subperiod are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 January 2009. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 37, 11.2.1998, p. 5. ANNEX Quantities to be allocated for the July 2008 subperiod and quantities available for the following subperiod under Regulation (EC) No 327/98 (a) Quota of wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(a) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for the January 2009 subperiod Total quantities available for April 2009 subperiod (kg) United States of America 09.4127  (2) 22 545 000 Thailand 09.4128  (2) 8 738 852 Australia 09.4129  (3) 1 019 000 Other origins 09.4130  (3) 1 805 000 (b) Quota for husked rice falling within CN code 1006 20 provided for in Article 1(1)(b) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for the January 2009 subperiod Total quantities available for July 2009 subperiod (kg) All countries 09.4148 1,690006 % 0 (c) Quota for broken rice falling within CN code 1006 40 provided for in Article 1(1)(c) of Regulation (EC) No 327/98: Origin Order number Award coefficient for January 2009 subperiod Total quantities available for July 2009 subperiod (kg) Thailand 09.4149  (2) 31 370 790 Australia 09.4150  (1) 16 000 000 Guyana 09.4152  (1) 11 000 000 United States of America 09.4153  (2) 6 215 000 Other origins 09.4154 1,449194 % 6 000 010 (d) Quota for wholly milled or semi-milled rice falling within CN code 1006 30 provided for in Article 1(1)(d) of Regulation (EC) No 327/98: Origin Order number Allocation coefficient for the January 2009 Total quantities available for July 2009 subperiod (kg) Thailand 09.4112 1,298370 % 0 United States of America 09.4116 2,081253 % 0 India 09.4117 1,315789 % 0 Pakistan 09.4118 1,072615 % 0 Other origins 09.4119 1,092084 % 0 All countries 09.4166 1,002539 % 17 011 012 (1) No award coefficient applied for this subperiod: no licence applications were notified to the Commission. (2) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable. (3) No quantity available for this subperiod.